department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil numbers legend a individual b individual c individual d individual e individual f individual g individual h individual m name n state x date y dollars amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below primary issue do the available facts show that you have failed to pass the operational_test therefore disqualifying you from exemption under sec_501 of the irc described below yes for the reasons alternative issue in the event that upon appeal you are found to qualify for exemption under sec_501 of the code should you be classified as a private_foundation under sec_509 of the code yes for the reasons described below facts a and b are brothers the fifth article of your incorporation document states you were you were formed by articles of incorporation on the date x by individuals a b and c in the state of n formed in part to conduct and maintain a house of worship and to promote religious education and to help and assist students to learn through all means possible the ninth article provides for an election to be held on the first day of february each year your bylaws state that you were formed to provide a place of worship and a study hall for torah studies your bylaws also state that according to the orthodox jewish religion one is forbidden to ride in a motor_vehicle on the sabbath therefore it is customary to have small synagogues in orthodox neighborhoods for those who cannot walk the distance to the large community synagogues you said your synagogue is a small congregation established for the benefit of the immediate neighborhood your bylaws further assert that you will hold an annual meeting each year on the first day of january to elect officers per your application_for exemption you are seeking classification as a synagogue under sec_501 of the irc as described in sec_501 and sec_170 your board members all live according to you about miles from the location of the synagogue we asked why you elected trustees that live such a distance from your facility you responded that you needed trustees who understood your culture and have the desire to manage and direct a small congregation we asked for a list of their qualifications average hours worked for you and the duties performed for you you responded as follows individual a qualification administrative experience hours variable duties performed administrative individual b qualification administrative experience hours variable duties performed administrative individual c qualification administrative experience hours variable duties performed administrative we then asked for you to provide resumes of your board members you indicated they are well known members of the community we asked again for resumes of your board members you said they were not appointed based on printed resumes it was based on them being well known and respected members of the community a third time we asked for resumes of your board members you responded they do not have an official resume however they are very respectable and well known community organizers we asked again for resumes of the board members you ignored the question the fourth time we asked it we asked for copies of all your board meeting minutes you indicated since inception our trustees have not conducted any meetings accordingly there are no minutes you lease a facility from congregation m free of charge the lease became effective in and provisions for you to use the facility free of charge you use the first floor basement of the facility and congregation m uses the rest of the building you indicated there are three members of congregation m’s governing body individuals d e and f individuals e and f appear to be related we asked you to explain in detail how your activities are separate and distinctive from congregation m’s activities you indicated prayers are held on different levels of the building so they don't interfere with each other per our request you provided photographs of the facility the facility is a large synagogue with outdoor signage that clearly indicates congregation m operates at that location we asked how you make the public aware of your operations within that building you responded this occurs through word of mouth we asked for copies of all flyers announcements or advertisements for your services you responded n a you stated you have approximately congregants and your facility can accommodate up to individuals we asked if there was any signage to alert the public that you are holding services in the facility owned by congregation m you responded no we asked if you plan on obtaining your own facility and you responded that you don’t have any plans to acquire a new facility we asked for you to describe the monetary and non-monetary contributions the members directors trustees and officers make to you you responded n a we also later asked if congregants had made donations to you and you said that no members have given donations we asked for a have only received one donation for y dollars from a private_foundation since inception list of all donations made to your organization since inception you said you we asked for copies of your bank statements from inception you omitted months of the requested statements the statements you did provide reflect very little activity with no financial activity occurring for several months at a time there were no large deposits in your account at any time although you indicated you received a grant of y dollars from a private_foundation there is no evidence of this grant ever passing through your bank account we asked if you had any other bank or investment accounts and you responded no because two of your three original board members were related brothers we later suggested you add another unrelated party to your board you added individual h and removed individual b in date however your bank statements were still being mailed to individual b’s address as of date you indicated you would provide grants to individuals for religious needs such as religious education the availability of these grants is advertised through word of mouth and there are not preprinted applications the criteria for eligibility will be based on the urgency of the case and on a first come first serve basis the selection of grant recipients will be made by the board_of trustees who are well known members of the community who have a sensitivity and understanding for the needs of the needy you further stated you will not have any special procedure for applicants who are related by blood or marriage to a specific trustee since we have a board_of trustees which consists of members we don’t feel there will be any preferential treatment if an applicant is related to one of the trustees at the time when you made this statement two of your three board members were related recipients will be required to provide documentation and receipts to substantiate that the funds received were spent on the items claimed to be necessities you said you do not anticipate misuse of funds we later asked for more information regarding your grant program for individuals we asked you to describe the criteria you will use to determine if an individual is eligible for a grant and how you determine the amount of the grant to these questions you responded the criteria will be determined based on the poverty level of the individual no other details were provided you also indicated you will provide grants to organizations that have received recognition a sec_501 organizations these grants will be advertised through word of mouth you said you did not intend to publish any literature regarding these grants and there will not be preprinted applications the criteria for eligibility will be based on the urgency of the case and on a first come first serve basis the amounts of your grants will be based upon the availability of funds we later asked for to you explain the criteria you use to determine eligibility and the amount of the grant you responded the organization that could demonstrate that they are assisting people with the most dire needs the grant amounts will be based on the amount of funds that are available to us we asked for you to provide the name of your rabbi you indicated your rabbi is individual f hereafter rabbi f you had previously indicated rabbi f was a governing body member of congregation m you stated rabbi f does not serve as the rabbi for any other organization and is not otherwise gainfully_employed you stated you do not compensate rabbi f or provide him with housing your mail is received at an address that doesn't match any of your governing body members or your facility we asked for you to identify the party that receives mail at that address and you said your office is located at that address we then asked again for you to identify the party that receives mail at that address you responded the clerks who work at our office are the party who receives our organization's mail we then asked for you to provide the legal name of the individual that receives the mail at your mailing address you indicated individual g receives your mail provided no further details it is not clear what individual g’s involvement is with your organization as you the mailing address of your organization per public records is also that of an organization with a name similar to yours further individual g is listed as the c o name for the mail for the other organization we asked what your relationship is to this other organization you responded there is no relationship between you and the other organization we then asked for you to provide a listing of other organizations that your governing body members also serve you indicated your governing body member a is in fact a governing body member for this other similarly named organization we asked for a congregational directory and you did not initially provide one we then asked again for a congregational directory you provided a partial list with over names the surnames on the list only began with four different letters of the alphabet be a partial list we asked for the complete list of your members you then submitted a listing of individuals which was completely different than the original list you provided we asked about this discrepancy you responded the list you had previously provided was an error as this appeared to we have written letters asking for additional information on six separate occasions five of those times resulted in the administrative closure of your case as a failure to establish fte in total the processing of your application has been ongoing for years largely due to your very slow and vague nature of responding to our requests for information law sec_501 of the code of provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized as exempt if they are organized and operated exclusively for religious charitable and educational_purposes sec_507 of the code defines the term substantial_contributor as any person who contributed an aggregate amount of more than dollar_figure to the foundation if such amount is more than percent of the total contributions received by the foundation before the close of the taxable_year in which the contribution is received sec_509 of the code requires at least one-third of support from gifts grants contributions membership fees and gross_receipts sec_509 of the code requires that not more than one-third of support be derived from investment_income and unrelated_business_taxable_income and are to be computed on the basis of the organization's normal sources of support sec_1_170a-9 of the regulations provides that an organization will be treated as a ‘publicly supported’ organization if it normally receive sec_33 percent of its total support from a governmental_unit or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations provides that if an organization fails to meet the percent-of-support test it will be treated as a publicly_supported_organization if it normally receives at least percent of its support from governmental units from contributions made directly or indirectly by the general_public or from a combination of these sources an organization must also maintain a continuous and bona_fide program for solicitation of funds from the general_public and have a governing body representative of the broad interest of the public sec_1_170a-9 of the regulations provides that an organization will be considered ‘normally' meeting the percent-of-support test for its current taxable_year and the taxable_year immediately succeeding its current_year if for the four taxable years immediately preceding the current taxable_year the organization meets the percent-of-support test on the aggregate basis sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes onlly if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for any of the purposes specified in sec_501 of the code unless it serves public rather than private interests thus an organization applying for tax exemption under sec_501 must establish that it is not organized or operated for the benefit of private interests revproc_2011_9 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure provides that exempt status may be recognized in advance of the organization’s operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in 74_tc_531 in an action for declaratory_judgment pursuant to sec_7428 the tax_court considered an adverse_ruling by the irs on an application_for exempt status as a church the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative based on the record the court held that the applicant had not shown that no part of its net_earnings inure to the benefit of the family or that petitioner was not operated for the private benefit in 490_fsupp_304 d d c the court said that at a minimum a church must include a body of believers that assemble regularly in order to worship it must also be reasonably available to the public in the conduct of worship in its educational instruction and in its promulgation of doctrine an organization of a few family members who attend worship services at a relative's apartment was held not to be a church under sec_509 and sec_170 because it did not meet these requirements in addition it was held that when the assets of an organization are used to pay for the living_expenses of an individual s denial of exemption is appropriate generally there are fourteen criteria used in determining whether or not an organization qualifies as a church these criteria are as follows d c n a a m e s t t a r g s a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination ordained ministers ministering to its congregation ordained ministers selected after completing prescribed studies literature of its own established place of worship regular congregation regular religious services sunday schools_for religious instruction of the young schools_for the preparation of ministers the court stated that courts in cases where church status have been litigated have more heavily weighted certain criteria it considered the following factors to be especially important e a membership not associated with any other church or denomination e established places of worship e regular religious services in 74_tc_846 the court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do in 511_fsupp_166 d d c aff'd 670_f2d_1210 d c cir the court upheld irs’s denial of exempt status as a religious_organization in a declaratory_judgment action the court held that in factual situations where there is evident potential for abuse of the exemption provision a petitioner must openly disclose all facts bearing on the operation and finances of its organization here plaintiff did not proffer sufficiently detailed evidence of its charitable disbursements or the extent of its support of its members rather plaintiff continually responded that it had already provided the data or could not furnish anything further therefore the court found that the applicant did not meet its burden to positively demonstrate that it qualifies for the exemption the court_of_appeals for the district of columbia circuit in affirming that the organization had not met its burden of establishing that no part of its net_earnings inured to any private individual observed taxpayer confuses a criminal prosecution in which the government carries the burden of establishing the defendant's guilt with a suit seeking a declaratory_judgment that plaintiff is entitled to tax-exempt status in which the taxpayer whether a church or an enterprise of another character bears the burden of establishing that it qualifies for exemption in 82_tc_18 the court denied a petition for declaratory_judgment that the organization qualified for exempt status as a church in addition to evidence of a pattern of tax-avoidance in its operations the court noted that the organization had failed to respond completely and candidly to irs during administrative processing of its application_for exemption an organization may not declare what information or questions are relevant in a determination process it cited a number of declaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision in peoples prize v commissioner t c memo the court upheld the service's determination that an organization failed to establish exemption when the organization failed to provide requested information the court stated applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption in 70_fedclaims_782 the court found that the administrative record supported the service's denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting non exempt schemes the organization claimed that the founder had resigned and it had changed however there was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court ruled against the applicant stating that it had failed to bear its burden_of_proof to establish that it qualified for exemption the court said it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant application of law issue you are not as described in sec_501 of the code because you have not established that you meet the operational_test as per sec_1_501_c_3_-1 of the regulations you have not shown as required by sec_1_501_c_3_-1 that you are primarily engaged in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code you have also not shown that you are serving public interests as opposed to private interests as required by sec_1_501_c_3_-1 of the regulations for example e e e e two of your three original board members are related you claim to have removed one of the related board members and replaced him with an unrelated party however your bank statements are still being sent months after his purported removal to the board member’s house that was removed you have no special procedures addressing a conflict of interest if an individual who is related to a board member applies for a grant you have not provided specific criteria on how you select grant recipients even though your articles of incorporation and your bylaws have a provision for an annual meeting whereby you elect officers you have not held any meetings you have not met the requirements of section dollar_figure of revproc_2011_9 which provides an organization seeking exemption must fully describe all activities including standards criteria and procedures for example e your bylaws state it is customary to have small synagogues in orthodox neighborhoods because it is forbidden to use motor vehicles on the sabbath however your board members live about miles away from where your services are held e your rabbi is also a member of the governing body of congregation m in the same e e e e e building you indicated that you received a y dollar grant but there was no evidence this was deposited in your account you indicated you removed one of your related board members but your bank statements were still being sent to his address several months after his purported removal we asked you for a congregation directory at first you did not provide one you eventually provided one with over names in it and the last names of the members only began with four different letters of the alphabet you then submitted a directory with individual names and said the previous one was submitted in error the mailing address of your organization per public records is also that of an organization with a name similar to yours further individual g is listed as the c o name for the mail for the other organization we asked what your relationship is to this other organization you responded there is no relationship between you and the other organization we then asked you to provide a listing of other organizations that your governing body members also serve you indicated your governing body member a is in fact a governing body member for this other similarly named organization your only contribution has been from a private_foundation rather than from members of your congregation moreover you do meet sections dollar_figure and of revproc_2011_9 because you did not provide information we asked for after repeated requests for example you failed to provide resumes and specific qualifications of board members you did not provide an explanation on how your congregation is distinct and separate from congregation m since you use its facility and its board member is your rabbi you were unable to provide any literature concerning your services such as flyers announcements or advertisements you omitted several months of bank statements we asked you to provide e e finally we wrote you on six different occasions five of those times resulted in failure to establish you may have some charitable purposes like the organization in better business bureau however the presence of non-exempt purposes of operating for private interests will preclude exemption regardless of the number or importance of exempt purposes you have not shown that you are not operating for the benefit of your board members like the organization in bubbling well church of universal love you have given vague and uninformative answers to our inquiries moreover you have not provided a candid disclosure of all facts about your operations and finances to assure us there is no abuse of the revenue laws because you have not been forthcoming in your responses the logical inference as stated in this revenue_ruling would show that you fail to meet the requirements of sec_501 you are similar to the organization in basic bible church because although you may be serving some religious and charitable purposes you have failed to be open and candid in providing operational and financial information you are like the organization in basic unit ministry of alma karl schurig v commissioner because you have not openly disclosed all facts on your operations and finances to demonstrate that you qualify for exemption you did not proffer sufficiently detailed evidence of your operations and you continually responded in a vague and uninformative manner finally you failed to provide months of bank statements you are similar to the organization in national association of american churches because you have not provided sufficient information for the service to make an informed decision you have not responded to questions completely and consistently moreover we asked the same questions multiple times and continually received little or inconsistent details regarding your operations you are similar to the organization in new dynamics foundation v united_states because you have not met the burden of establishing that you meet the statutory requirement under sec_501 of the irc you continually failed to respond to several of our questions you provided a list of your congregants which included individuals that you later called an error moreover your proposed grant-making program to individuals and organizations lacked the necessary details for us to determine whether the activity is in furtherance of exclusively c purposes for example you plan to make grants to individuals and will only advertise via word of mouth you will not have printed applications and the grants will be on a first come first served basis the criterion for your selection of recipients was not clear and related individuals are eligible to receive grants the criteria will be determined based on poverty level and didn’t indicate whether the individual had to be at poverty level below poverty level how you determine poverty level whether you verify income of recipients etc in addition you will only advertise your grant-making program to other organizations via word of mouth and there is no application process your only criterion is that the organization can demonstrate they are assisting people in dire need you are similar to the organization in peoples prize v commissioner because you have only provided generalizations and inconsistencies to our repeated requests therefore like this organization you have failed to establish exemption if upon appeal you are granted exemption under sec_501 you should be classified as a private_foundation because you have failed the public support_test alternate issue as in american guidance foundation supra you do not meet several of the points of a church to qualify under sec_509 and sec_170 while it is certainly not necessary to meet all points some of the points weigh more heavily these points include a membership not associated with any other church or denomination established places of worship regular religious services based on the various membership listings you have provided it is not clear if your members are associated with your synagogue at all the first list you provided included about individuals that you later claim was an error the second membership listing was completely different from the first one and included only about individuals as far as your established place of worship it is not clear how a member of the public would become aware of your activities you do not have signage on the building indicating that you are conducting services you have no flyers or brochures it is not clear that your activities are separate and distinct from congregation m in fact your rabbi is on congregation m’s board you do not meet sec_170 because you have only received a dollar_figure contribution from a private_foundation since your inception your public support percentage i sec_2 therefore you do not meet the percent-of-support test as described above therefore you are also not an organization described in sec_509 of the code because you are not an organization described in sec_170 through b a v of the code further you are not an organization described in sec_509 of the code because you do not meet the support tests provided in sec_509 and sec_509 of the code your public support percentage under sec_509 is applicant’s position you are formed under the religious corporation law as a synagogue you are providing a house of worship to those in the community who hear of your services via word of mouth you have not received any contributions from your congregants rather all of your funding came from a single donation from a private_foundation your landlord congregation m has paid all of your operational expenses to date you said you have no signs on the exterior or interior of the facility to indicate that you are operating in fact you provided a photograph that shows an exterior sign indicating that congregation m is located in your building you claim to be operating in congregation m's basement your rabbi is a board member of congregation m you continue to assert that you are a church within the meaning of a and b a i service’s response to applicant’s position you have consistently failed to provide the specific information that we have requested when you do provide information it is often contradictory with other information you previously provided although you claim to have been operating for over four years you are unable to provide basic information regarding the details of your operations your only contribution has been from a private_foundation which is highly unusual for an operational congregation your responses to our requests for more information and clarifications were so vague and widely inconsistent that we are unable to determine that you are operating exclusively for c purposes similar to the organization in 505_f2d_1068 you have the burden of proving that you satisfy the requirements for tax exemption you have failed to provide enough information to prove to us that you are not operating for private interests conclusion based on the above facts and law we conclude that you do not qualify for exemption under sec_501 of the code your responses to our inquiries were vague and uninformative therefore you have failed to meet your burden of positively demonstrating that you qualify for exemption under sec_501 of the code based on the widely inconsistent information you have submitted over the course of the development of your application we are unable to conclude that you are operating exclusively for c purposes therefore you fail the operational_test and are disqualified from exemption under sec_501 of the code conclusion regarding alternative issue the information you have provided about your operation of a house of worship is vague and at times contradictory if upon appeal you were found to qualify for exemption you do not meet the minimum requirements to be classified as a church under sec_509 and also b a i rather you would be classified as a private_foundation as you have failed the public support tests you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations
